Citation Nr: 0630446	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from July 1953 to December 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
diagnosis of PTSD.

2.  The service medical records are negative for complaints 
or findings relative to heart disease or hypertension.

3.  Hypertension was initially documented many years after 
service, and the competent medical evidence fails to 
establish that it was manifested in service or is causally 
related to service.

4.  The record shows no current diagnosis for any 
cardiovascular or heart disorder other than hypertension.

5.  A back disability was not manifested in service, and 
there is no competent evidence that a present back disorder 
is related to an in-service event.

6.  Arthritis of the spine was not shown in service or within 
the initial post-service year, and is not attributable to 
service.




CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A heart disorder was not incurred in or aggravated by 
service, nor may hypertension be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

3.  A back disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In 
the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a September 2002 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."


Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, no effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection Claims

A.  Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and 
hypertension or arthritis become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the first 
element, the provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).

B.  Service Connection - PTSD

A review of the veteran's service medical records (SMRs) 
shows they are negative for complaints or symptoms related to 
PTSD or any other mental disorder.  Upon separation in 
December 1955, the veteran's psychiatric examination was 
normal.

The current medical evidence of record consists of the 
veteran's VA outpatient treatment records, dated from 
December 2000 to January 2004.  None of these records shows 
treatment for or a diagnosis of PTSD.

Additionally, the veteran submitted a PTSD questionnaire in 
June 2004, which stated that he had never received treatment 
for PTSD or been diagnosed with the disorder.  As noted 
above, a diagnosis of PTSD is required for VA to award 
service connection for this disorder.  The veteran has not 
been diagnosed with PTSD, nor does he contend he has received 
such a diagnosis.  The VA outpatient records do show the 
veteran underwent counseling with respect to his recovery 
from alcohol dependence.  However, there is no diagnosis of 
PTSD.

Therefore, the Board finds that, in the absence of a 
diagnosis, service connection for PTSD must be denied.  The 
Board need not evaluate the other elements necessary for 
service connection for PTSD, since the absence of one 
requirement means an award of service connection is not 
possible.  As the evidence preponderates against the claim 
for service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Service Connection - Heart Disorder

The veteran has claimed that he has a current heart disorder 
that is related to his military service.

A review of the SMRs shows they are silent for any complaints 
or symptoms related to a heart disorder.  When examined for 
separation in December 1955, the veteran's heart and vascular 
system were normal.  His blood pressure was 122/88.

A review of VA treatment records, dated from December 2000 to 
January 2004, shows they are negative for treatment or 
diagnosis of any heart disease, with the exception of 
hypertension.  This was diagnosed in November 2002 and May 
2003.

The veteran stated during his June 2004 RO hearing that he 
was treated for a heart condition several times during 
service.  In an August 2004 written statement, the veteran's 
representative indicated that the veteran was treated at 7th 
Army Hospital in Korea for this disorder.  A November 2004 RO 
hearing report shows the veteran's representative stated the 
veteran was treated numerous times at the Naval Hospital in 
Pearl Harbor from May 1955 to November 1955 for his claimed 
disabilities.

November 2005 and February 2006 responses from the National 
Personnel Records Center (NPRC) indicated that a search had 
been made of medical records at Pearl Harbor for the time 
period from May 1955 to November 1955, and no records 
regarding the veteran were located.

A February 2006 NPRC response to a records request indicated 
that more information was needed to search records from the 
7th Army Hospital in Korea.  A subsequent May 2006 NPRC 
response indicated that no search was possible based on the 
information supplied by the veteran.  The name of the 
hospital was needed.

Based upon the evidence of record, the Board cannot award 
service connection for a heart disorder, including 
hypertension.  There is no evidence of treatment for any 
cardiovascular disorder, including hypertension, in service.  
In addition, there is no evidence of hypertension manifested 
to a compensable degree within one year of service.  
Therefore, service connection on a presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.

With regard to direct service connection, the Board 
acknowledges the veteran's statements that he was treated for 
a heart disorder in service, both in Korea and at a Pearl 
Harbor hospital.  However, all attempts to obtain any 
relevant records have been unsuccessful.

While the veteran has indicated that he received treatment 
for a heart disorder in service, there is no objective 
medical evidence providing a diagnosis or a record of 
symptoms.  Without any in-service records, the Board may not 
award service connection, as such a decision would rely 
necessarily on speculation.

Furthermore, the medical evidence of record shows that the 
veteran has not been treated for or diagnosed with any heart 
disorder other than hypertension.  Thus, service connection 
for any other cardiovascular disorder is not warranted.

The Board recognizes that the veteran believes that he has a 
heart disorder related to his military service, and his 
sincerity is not in question.  However, while the veteran is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As the evidence preponderates against the claim for service 
connection for a heart disorder, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Service Connection - Back Disorder

The veteran has contended that he has a current back disorder 
that is related to military service.  He indicated during the 
June 2004 RO informal hearing that he was in an automobile 
accident in Korea in 1954 and injured his back.

The SMRs show the veteran's back was normal upon separation 
in December 1955.  His spine was noted to be normal.

Private treatment records dated from January 1978 to April 
1979 show the veteran reported being in a motor vehicle 
accident in August 1978 that resulted in low back pain.  The 
diagnoses were status post L-4 to the sacrum fusion, supra-
imposed acute lumbosacral sprain, and radio-opaque lesion of 
the right ilium adjacent to the right sacroiliac joint.

In April 1979, the veteran underwent VA examination for 
pension purposes.  He reported that he had developed low back 
pain in 1963 after some considerable lifting on the job at a 
steel mill.  The diagnoses were injury, low back, status 
postoperative spine fusion, L-4, L-5/S-1, with low back 
strain, chronic; and spondylolisthesis, L-5.

Recent VA records show that in December 2002 the veteran 
reported back pain since the 1960s.

A May 2003 VA outpatient record shows the veteran complained 
of chronic low back pain.  He reported spine surgery in 1965 
and 1979.

A December 2003 VA spine X-ray report shows the impression 
was anterior subluxation of L5 relative to S1 and moderate 
narrowing of the L5-S1 disk space, and severe degenerative 
changes with large osteophytes.

A March 2003 report of a VA computed tomography scan shows 
the veteran had multilevel foraminal stenosis, primarily due 
to facet hypertrophy.

During the June 2004 RO informal hearing, the veteran 
indicated that after his automobile accident in service, he 
received treatment at the 7th Army Hospital in Korea on an 
outpatient basis.

As noted above, the veteran indicated in November 2004 that 
he was treated for his service-connected disabilities at the 
Naval Hospital in Pearl Harbor from May to November 1955.

Also as indicated above, the RO made attempts to locate 
records from both the 7th Army Hospital in Korea and the 
Naval Hospital in Pearl Harbor with regard to the veteran and 
his claimed disabilities.  However, no records were obtained.

Based on the evidence of record, the Board finds that service 
connection for a back disorder is not warranted.  
Specifically, there is no documented evidence of a back 
injury in service.  While the veteran reported that he was 
involved in a motor vehicle accident in service, there is no 
objective medical evidence to determine what, if any, back 
symptoms or diagnoses were attributed to this accident.

Furthermore, the first post-service evidence showing 
treatment for a back disorder is dated in 1978, more than 
twenty years after the veteran separated from service, which 
militates against a finding of continuity of a back disorder 
from service to the present.  In addition, this medical 
evidence shows the veteran reported being involved in at 
least one post-service automobile accident.  The Board here 
notes that there is no evidence that the veteran manifested 
arthritis in his back to a compensable degree within one year 
of separation from service.  Therefore, presumptive service 
connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

With further regard to direct service connection, the Board 
recognizes that the veteran believes that he has a low back 
disorder that is related to a motor vehicle accident in 
service.  His sincerity is not in question.  However, while 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Espiritu v. Derwinski, 
supra.

Therefore, the Board may not base an award of service 
connection on the veteran's description of his motor vehicle 
accident in service without documented medical evidence of 
the symptoms and diagnoses that resulted, and of chronic 
post-service symptomatology.  Such an award of service 
connection would require the Board to resort to speculation, 
which is not permitted under the reasonable-doubt doctrine.

As the evidence preponderates against the claim for service 
connection for the veteran's back disorder, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a heart disorder is denied.

Service connection for a back disorder is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


